Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Allowable Subject Matter

Claims 1-3 and 6-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a first electronic device, comprising: a first battery configured to supply power to the first electronic device; a first power management module connected and configured to control the first battery; a first power transfer module; and a first processor operationally connected with the first communication module, the first power management module, and the first power transfer module, wherein the first communication module is configured to identify a remaining capacity of a second battery in a second electronic device, and wherein the first processor is configured to: when a remaining capacity of the first battery is greater than the remaining capacity of the second battery by greater than or equal to a specified threshold value, transfer at least a portion of the power of the first battery to the second electronic device using the first power transfer module, wherein the first communication module is configured to indicate the remaining capacity of the first battery to the second electronic device, and wherein, when the remaining capacity of the second battery in the second electronic
device is higher than the remaining capacity of the first battery by the threshold value or more,
the first power management module is configured to receive a predetermined portion of power


Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 9 and 16 are allowed. 

The dependent claims 2-3, 6-8, 10-15 and 17-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-3 and 6-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851